Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-22 are currently pending in the instant application. Claims 1-22 are rejected in this Office Action.
I.	Priority
The instant application is a 371 of PCT/EP2019/052492, filed on February 1, 2019 which claims benefit of US Provisional Application 62/625,354, filed on February 2, 2018. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 1, 2020 and April 14, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 101485637 B. The instant invention claims 
    PNG
    media_image1.png
    123
    702
    media_image1.png
    Greyscale

 The CN 101485637 B reference teaches a sustained release formulation comprising 0.5 mg of Colchicine and the formulation can be used as an anticancer agent which suppresses the mitosis of cell for the treatment of leukemia, breast carcinoma, etc. (see page 1, paragraph 0004 and page 6, paragraph 0061).    This species of compound anticipates the genus formulation of the instant invention, wherein the formulation comprises up to 0.60mg colchicine.  

35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-22 are rejected under 35 U.S.C. § 103(a) as being unpatentable over CN 101485637 B in view of WO 2015/069770 A1. Applicants claim 

    PNG
    media_image2.png
    161
    733
    media_image2.png
    Greyscale



The Scope and Content of the Prior Art (MPEP §2141.01)
The CN 101485637 B reference teaches a sustained release formulation comprising 0.5 mg of Colchicine and the formulation can be used as an anticancer agent which suppresses the mitosis of cell for the treatment of leukemia, breast carcinoma, etc. (see page 1, paragraph 0004 and page 6, paragraph 0061).    
The WO 2015/069770 A1 references teaches the combination of checkpoint inhibitors and a therapeutic for treating cancer (see page 6, paragraph 0021, for example). The prior art also teaches that using a combination of checkpoint inhibitors with a therapeutic agent enhances  or prolongs the anti-tumor response (see paragraph 0012) and the combination can delay tumor recurrence, tumor growth or tumor spread (see paragraph 0029).  
The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of CN 101485637 B and the instant invention is that formulation in the instant invention has an additional therapeutic agent which is an immune modulating therapy which is not found in the prior art reference.
	
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

 
In In re Kerkoven, 626 F. 2d 846, 205 USPQ 1069 (CCPA 1980), it was well established that it is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose.  For example, it is obvious to prepare a formulation comprising two compounds used for the same treatment  when the art teaches the use of the compounds in a formulation individually with a reasonable expectation of success.  The prior art also teaches that one of the compounds (the immune checkpoint inhibitor) has an enhanced therapeutic response when combined with other therapeutic compounds. Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare a formulation comprising colchicine and an immune checkpoint inhibitor based on the teachings of the preferred embodiments in the prior art.  For example, a skilled artisan would be motivated to prepare a formulation comprising colchicine and an immune checkpoint inhibitor to inhibiting tumor growth as seen in the prior art reference of CN 101485637 B and WO 2015/069770 A1.  A strong prima facie obviousness has been established.


IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626